NOT PRECEDENTIAL


        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                 ______________

                      No. 13-1855
                    ______________

                SHIRLEY E. WALKER,
                           Appellant

                            v.

          CENTOCOR ORTHO BIOTECH, INC.
                 ______________

APPEAL FROM THE UNITED STATES DISTRICT COURT
  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                (D.C. No. 2-11-cv-04917)
        District Judge: Hon. Lawrence F. Stengel
                    ______________

        Submitted Under Third Circuit LAR 34.1(a)
                   February 13, 2014
                    ______________

Before: CHAGARES, SHWARTZ, and GARTH, Circuit Judges.

                (Filed: February 19, 2014)
                     ______________

                       OPINION
                    ______________
SHWARTZ, Circuit Judge.

       Shirley Walker (“Walker”) brought this employment discrimination claim against

Centocor Ortho Biotech, Inc. (“Centocor”),1 and now appeals the District Court’s orders

denying discovery-related requests and granting summary judgment in favor of Centocor.

We will affirm.

                                              I

       As we write principally for the benefit of the parties, we recite only the essential

facts and procedural history. Walker, an African-American woman, worked as a Senior

District Manager for Centocor’s dermatological business in the Midwest. Beginning in

2008, she reported to Dave Gelfuso (“Gelfuso”), the Regional Business Director. In

December 2008, Walker filed an internal complaint of race discrimination with Anita

Tinney (“Tinney”) in Centocor’s Employee Relations Group. Specifically, she

complained about Gelfuso’s allegedly racially-motivated: (1) attempt to redraw the

region Walker oversaw; (2) allocation of launch programs to a different team; (3) delayed

processing of two of Walker’s expense reports and the resulting credit card penalties; (4)

negative and unfair feedback process, particularly with respect to another African-

American manager; and (5) negative reaction to a product promotion event Walker had

helped organize. The internal investigation found that her accusation of racial

discrimination was not substantiated, but that Gelfuso: (1) took longer to approve


       1
       Centocor is now named Janssen Biotech, Inc., and is a subsidiary of Johnson &
Johnson.
                                              2
Walker’s expense reports than those of other managers; (2) failed to support her in

resolving budget and sales issues; and (3) apparently had a negative impact on women

and people of color. The investigator suggested, and Gelfuso received, diversity

coaching, but did not find he acted with “inappropriate intent against” such groups. App.

221. Walker alleges that actions were thereafter taken in retaliation for her filing of her

internal complaint, namely, movement of her accounts, resulting in lower sales ratings, a

requirement that she use her car instead of a train for business travel, and a lack of

support in her management of her subordinates.

       Walker filed this lawsuit against Centocor, alleging racial discrimination,

retaliation, and hostile work environment2 claims under 42 U.S.C. § 1981.3 During the

pretrial phase, the District Court issued orders denying Walker’s motions for the

production of documents relating to non-racial discrimination complaints against

Gelfuso, depositions of four Centocor employees Gelfuso directly or indirectly

supervised, and an extension of the discovery deadline for Walker to depose Tinney. The

District Court granted Centocor’s motion for summary judgment. Walker appeals the

District Court’s orders granting summary judgment and denying her discovery-related

requests.


       2
         The District Court found that Walker had waived her hostile work environment
claim at the summary judgment stage and she does not appeal that ruling.
       3
         Section 1981 provides, “[a]ll persons within the jurisdiction of the United States
shall have the same right . . . to make and enforce contracts . . . and to the full and equal
benefit of all laws and proceedings for the security of persons and property as is enjoyed
by white citizens . . . .”
                                              3
                                            II

       The District Court had jurisdiction under 28 U.S.C. § 1331. We have jurisdiction

pursuant to 28 U.S.C. § 1291. This Court’s “review of the grant or denial of summary

judgment is plenary . . . .” Mylan Inc. v. SmithKline Beecham Corp., 723 F.3d 413, 418

(3d Cir. 2013). Summary judgment is appropriate where “there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). We apply the same standard the District Court applied, viewing facts and

making reasonable inferences in the non-moving party’s favor. Hugh v. Butler Cnty.

Family YMCA, 418 F.3d 265, 266-67 (3d Cir. 2005).

                                            III

                                            A

       Walker’s § 1981 discrimination claim is governed by the burden-shifting

framework explained in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), and its

elements are generally identical to those of a Title VII claim. See Patterson v. McLean

Credit Union, 491 U.S. 164, 186 (1989); Brown v. J. Kaz, Inc., 581 F.3d 175, 181-82 (3d

Cir. 2009). Thus, to establish a prima facie case of discrimination under § 1981, Walker

must show that: (1) she is a member of a protected class; (2) she satisfactorily performed

her required duties; (3) she suffered an adverse employment action; and (4) the adverse

employment action occurred “under circumstances that raise an inference of


                                             4
discriminatory action . . . .” Sarullo v. U.S. Postal Serv., 352 F.3d 789, 797 (3d Cir.

2003).

         The parties do not dispute that Walker is a member of a protected class, and

Centocor does not argue that her job performance was unsatisfactory.

         We next examine whether the facts viewed in Walker’s favor show she suffered an

adverse employment action. The phrase “adverse employment action” paraphrases Title

VII’s description of the type of employment actions that may not occur as a result of

employment discrimination. The statute makes it unlawful “to fail or refuse to hire or to

discharge any individual, or otherwise to discriminate against any individual with respect

to h[er] compensation, terms, conditions, or privileges of employment, because of such

individual’s race . . . .” 42 U.S.C. § 2000e-2(a)(1); see Storey v. Burns Int’l Sec. Servs.,

390 F.3d 760, 764 (3d Cir. 2004). Title VII and § 1981 thus do not provide relief for

unpleasantness that may be encountered in the work place. Rather, they provide a

remedy only if discrimination seriously and tangibly altered the employee’s ability to

perform the job or impacted the employee’s job benefits. Storey, 390 F.3d at 764 (an

“adverse employment action” must be “serious and tangible enough to alter an

employee’s compensation, terms, conditions, or privileges of employment” (internal

quotation marks omitted)); see also Connors v. Chrysler Fin. Corp., 160 F.3d 971, 973-74

(3d Cir. 1998) (discrimination claim fails absent proof of an adverse employment action).

         Termination, failure to promote, and failure to hire all constitute adverse job

actions. 42 U.S.C. § 2000e-2(a)(1). Similarly, actions that reduce opportunities for
                                               5
promotion or professional growth can constitute adverse employment actions. Storey,
390 F.3d at 764 (denial of promotion); de la Cruz v. N.Y.C. Human Res. Admin. Dep’t of

Soc. Servs., 82 F.3d 16, 21 (2d Cir. 1996) (reduced prestige and opportunity for

professional growth, although “quite thin,” sufficient to show adverse employment action

at summary judgment); Torre v. Casio, Inc., 42 F.3d 825, 831 n.7 (3d Cir. 1994) (material

fact issue exists as to whether plaintiff “was transferred . . . to a dead-end job that had

effectively been eliminated before he was transferred to it” even though his pay and

benefits were unchanged). Employment actions such as lateral transfers and changes of

title or reporting relationships have generally been held not to constitute adverse

employment actions. Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761 (1998) (noting

that a “bruised ego,” a demotion without change in pay, benefits, duties, or prestige, and a

reassignment to a more inconvenient job did not constitute adverse employment actions);

Galabya v. N.Y.C. Bd. of Educ., 202 F.3d 636, 640 (2d Cir. 2000) (delay in

reassignment, transfer to purportedly inferior facilities, and change in the type of students

taught are not adverse employment actions); Flaherty v. Gas Research Inst., 31 F.3d 451,

456 (7th Cir. 1994) (changes to title and reporting relationship not adverse employment

actions where plaintiff retained same grade level, benefits, and responsibility).

       Walker asserts that the following nine events constitute adverse employment

actions: (1) Gelfuso’s allegedly negative performance review that Walker contends

affected her compensation; (2) Gelfuso’s delays in approving expense reports; (3)

Gelfuso’s attempted realignment of Walker’s sales territory in an effort to cause another
                                               6
African-American sales representative to join her team; (4) Gelfuso’s assignment of drug

launch programs to a white manager; (5) Gelfuso’s expression of dislike for another

African-American sales representative; (6) Gelfuso’s failure to provide a budget report to

Walker; (7) Gelfuso’s questioning of Walker’s hiring of a “minority transfer candidate”;

(8) Gelfuso’s requirement that Walker use a car rather than a train for some business

travel; and (9) Gelfuso’s failure to provide Walker support in her management of three

subordinates.4

       None of these events constitute adverse employment actions, so summary

judgment on Walker’s discrimination claim was appropriate. A negative evaluation, by

itself, is not an adverse employment action, see Weston v. Pennsylvania, 251 F.3d 420,

431 (3d Cir. 2001) (holding written reprimands placed in plaintiff’s personnel file were

not adverse employment actions because they had not effected a “material change in the

terms or conditions of his employment”), and here Walker concedes that her numerical

ratings remained the same as they had been under her previous supervisor, that her

ratings were higher than for some other white managers, and that she received raises each

year she worked for Gelfuso. Thus, the record does not support the conclusory

description she affixes to the evaluation, and she has offered no evidence to support a

finding that her conditions of employment were impacted by it.

       4
         The District Court noted that Walker had failed to mention the first event in her
complaint and held that she had waived any argument that the latter eight events
constituted adverse employment actions by not discussing them in her opposition to
Centocor’s motion for summary judgment. Even assuming they were not waived, none
constitute adverse employment actions.
                                             7
      The remaining eight events also do not constitute adverse employment actions.

Some of the events never actually had any tangible impact on Walker’s employment.

Specifically, the attempted realignment of Walker’s territory did not occur, Gelfuso’s

expression of dislike for someone else, without more, could not have had an adverse

effect on Walker’s employment, and Gelfuso did not stop Walker from hiring the

minority candidate. Some of the events she identified were not directed at Walker alone,

suggesting that, even assuming they were adverse employment actions, there are no facts

from which a reasonable fact-finder could find they were motivated by discriminatory

animus. Specifically, Gelfuso did not provide the budget report to Walker or to any other

manager and the train travel policy was not directed specifically at Walker. The

remaining three incidents—the delayed expense reports, the assignment of drug launch

programs to a white manager, and the failure to support Walker’s management of three of

her direct reports—were certainly frustrating, but Walker produced no evidence showing

they tangibly altered her conditions of employment. Accordingly, summary judgment on

Walker’s discrimination claim was appropriate.

                                            B

      To succeed on her claim for retaliation, Walker must show that: (1) she engaged in

protected activity; (2) Centocor took an adverse employment action against her; and (3)

there was a causal connection between the protected activity and the adverse employment

action. See Estate of Oliva v. New Jersey, 604 F.3d 788, 798 (3d Cir. 2010). For the

purpose of a retaliation claim, an adverse employment action is one that “well might have
                                            8
dissuaded a reasonable worker from making or supporting a charge of discrimination.”

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006) (internal quotation

marks omitted) (explaining that employees reporting discriminatory behavior are not

“immunize[d] . . . from those petty slights or minor annoyances that often take place at

work and that all employees experience”).

       Here, although the parties agree that Walker meets the first prong, as the filing of

her internal complaint constituted protected activity, they dispute the second and third

prongs. As to the second prong, which requires a showing that Centocor took an adverse

employment action, Walker specifically alleges that the following adverse actions took

place in retaliation for her internal complaint: (1) movement of accounts; (2) requiring

that she use her car for certain business travel; and (3) failing to support her management

of her subordinates. Even under the more expansive definition of “adverse employment

action” relevant to our retaliation inquiry, see id., as explained above, the latter two

actions were not adverse. As for the first action, account movement, which Walker

alleges negatively affected her sales results, Walker concedes that she does not know who

was responsible for this activity and that it was promptly corrected, restoring her internal

sales ranking, and thus did not adversely affect her conditions of employment. Because

she has not provided proof of an adverse employment action after she filed her internal

complaint, the District Court properly granted summary judgment in Centocor’s favor on

Walker’s retaliation claim.


                                              9
                                              C

       Walker’s challenges to the discovery orders also fail. We review the District

Court’s discovery orders for abuse of discretion, and we will not disturb them “absent a

showing of actual or substantial prejudice.” Washington v. Hovensa LLC, 652 F.3d 340,

348 n.6 (3d Cir. 2011). Our review of the District Court’s management of discovery is

highly deferential, requiring a party who was denied additional discovery to demonstrate

a consequent denial of access to “crucial evidence” and an inability to have conducted

“more diligent discovery” within the confines of the District Court’s case management

orders. Gallas v. Supreme Court of Pa., 211 F.3d 760, 778 (3d Cir. 2000) (internal

quotation marks omitted); Mass. Sch. of Law at Andover, Inc. v. Am. Bar Ass’n, 107
F.3d 1026, 1034 (3d Cir. 1997). We cannot conclude that the District Court abused its

discretion by denying Walker’s motions for additional discovery.

       The District Court did not abuse its discretion in denying Walker’s requests for

documents related to complaints against Gelfuso based on accusations other than racial

discrimination and for depositions of four individuals to investigate issues they may have

had with Gelfuso’s supervision. As to the request for documents relating to non-racial

discriminaton complaints against Gelfuso, we have previously held that it is not an abuse

of discretion for a District Court to limit an investigation of disability discrimination by

excluding information relating to racial discrimination. EEOC v. Kronos Inc., 620 F.3d
287, 301-02 (3d Cir. 2010). We similarly conclude here that the District Court properly


                                              10
exercised its discretion by denying Walker’s request to investigate complaints that did not

appear to be based on allegations of racial discrimination.

       The District Court also acted within its discretion to refuse to permit the four

depositions. Although Walker argued that three of the individuals she sought to depose

were also under Gelfuso’s supervision and had also filed internal complaints about him,

she has not shown that these complaints were also based on racial discrimination. As

stated above, the District Court had discretion to limit discovery of complaints of past

discrimination to the type Walker alleged. As to the fourth individual she sought to

depose, Bruce Johnson, Walker argues that he was encouraged by Gelfuso to file an

internal complaint against her. While the record shows Johnson and Walker filed

complaints against each other, the record, including Walker’s deposition, does not show

Gelfuso encouraged Johnson to file the complaint. Because Walker has not shown she

was denied crucial evidence by being barred from deposing these individuals, we cannot

conclude that the District Court abused its discretion.

       As to Walker’s request to extend the discovery deadline to depose Tinney, the

District Court appropriately exercised its discretion to deny this request. To obtain an

extension of a discovery deadline, a movant must show “good cause” under Fed. R. Civ.

P. 16(b)(4), which includes both an explanation of why more time is needed and a

showing that the movant diligently sought the discovery she now seeks to secure beyond




                                             11
the deadline.5 See Race Tires Am., Inc. v. Hoosier Racing Tire Corp., 614 F.3d 57, 84

(3d Cir. 2010). Walker was aware of Tinney’s role in the investigation of her internal

complaint from the time she filed it in 2008. The record does not show why she should

have been excused from being more diligent in securing Tinney’s deposition. Thus, the

District Court’s finding that Walker did not provide good cause to extend the discovery

deadline to depose Tinney was well-founded and we will not disturb it.

                                           IV.

       For the foregoing reasons, we will affirm the District Court’s orders granting

summary judgment in favor of Centocor and denying Walker’s requests for discovery-

related relief.




       5
        Although Walker stated that her motion was made pursuant to Fed. R. Civ. P. 6,
Rule 16 is the more appropriate rule for motions to extend a discovery schedule
embodied in a pretrial scheduling order. Regardless, both rules require a showing of
good cause. Fed. R. Civ. P. 6(b)(1); Fed. R. Civ. P. 16(b)(4).
                                            12